Citation Nr: 0611023	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-32 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1995 to March 
1996 and from January 1998 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied ratings in excess of 0 
percent for service connected left and right shin splints.  


FINDING OF FACT

The veteran's bilateral shin splints are manifested by 
subjective complaints of pain, without any objective evidence 
of limitation of motion in either leg, musculoskeletal 
abnormality, or functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral shin splints are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.20, 4.40, 4.71a, 
Diagnostic Codes (DCs) 5021, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).


Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

There is no specific DC that addresses shin splints.  The 
only DC to address the tibia and fibula is 5262, which 
requires either nonunion or malunion of the tibia and fibula 
as a prerequisite to a compensable rating.  The veteran had 
x-rays in November 2001, August and September 2002 and August 
2003, none of which showed nonunion or malunion.  So, on each 
previous claim for compensation, the RO has evaluated the 
veteran's disability on the basis of DC 5021, Myositis.  DC 
5021 is "rated on limitation of motion as of affected parts, 
as arthritis, degenerative [DC 5003]...."  DCs 5260 and 5261 
address limitation of leg motion.

The veteran alleges that his shin splints cause pain that 
limits his ability to exercise, walk, or stand for long 
periods.  However, there is no resulting limitation of motion 
of the legs.  The level of functional loss the veteran 
experiences is clearly minimal, since the outpatient 
treatment records indicate he still participates in martial 
arts and he was recommended to engage in strenuous physical 
activity more often.  His gait is normal.  Essentially, there 
is no medical evidence showing residual effects or impairment 
due to the shin splints, except for the veteran's complaints 
of pain.  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Without some objective indicators of 
disability resulting from those complaints of pain, he is 
simply not entitled to a compensable rating.

Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating under all 
potentially applicable diagnostic codes.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.



II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2002, June 2004, and May 2005.  While the July 2002 and June 
2004 letters provided notice of the first three elements, the 
May 2005 letter, as a whole, fully provided notice of all 
elements.  Therefore, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a veteran before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II; see also Mayfield, supra.  That was not 
formally done in this case.  Only the May 2005 letter 
explicitly requested the veteran submit any relevant evidence 
in his possession.  This followed the initial decision by a 
considerable period.  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The July 
2002 and June 2004 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  The 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has identified 
a set of X-rays taken of his legs in August 2002 that were 
not provided to the RO or the VA examiners.  The veteran 
described these X-rays as showing arthritic uptake in his 
knees, a disability for which the veteran is not service 
connected.  Furthermore, two sets of X-rays were taken by the 
VA in September 2002 and August 2003 which would have 
revealed any relevant problem shown on the August 2002 X-
rays.  Also, because this is an increased rating claim, the 
correct inquiry is into the current level of disability, the 
more recent the medical evidence, the better.  See Francisco, 
supra.  The veteran was asked both in his VCAA letters and by 
the VA examiners to provide the X-rays and he has not done 
so.  In light of the subsequent X-rays and the veteran's 
failure to produce the records, the Board concludes no 
further assistance is possible without the veteran's 
cooperation.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran an appropriate VA examination in 
September 2002 and August 2003.  Both VA examinations were 
thorough and addressed all issues raised by the RO and all 
applicable categories of relief available for shin splints 
under the Diagnostic Codes, see the discussion above.  In 
conjunction with the other evidence of record, the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as discussed above.  


ORDER

Entitlement to a compensable rating for bilateral shin 
splints is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


